                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JOHN ACE JONES,                             )
INDIVIDUALLY AND ON BEHALF                  )
OF ALL OTHERS SIMILARLY                     )
SITUATED,                                   ) Case No.: 1:18-cv-05784-AT-CCB
                                            )
        Plaintiff,                          )       CLASS ACTION
                                            )       COMPLAINT
v.                                          )
                                            )       JURY TRIAL DEMANDED
FINANCIAL ASSET                             )
MANAGEMENT SYSTEMS, INC.                    )
    Defendant.                              )

             DECLARATION OF JENNIFER AUER JORDAN

     1. My name is Jennifer Auer Jordan and I am a founding partner of

        Shamp Jordan Woodward, LLC where I specialize in complex trial

        and appellate advocacy. I submit this declaration in support of

        Plaintiff’s Motion for Class Certification.

     2. My background information and qualifications are as follows.

     3. I am an attorney licensed to practice law in the State of Georgia and am

        a member in good standing of the State Bar of Georgia. I was admitted

        to practice law in 2001.

     4. I graduated magna cum laude from the University of Georgia School

        of Law in 2001 where I was an Editorial Board Member and Articles
   Editor for the Georgia Law Review member. After graduation, I served

   as a law clerk to the Honorable Anthony A. Alaimo, U.S. District Court

   Judge for the Northern District of Georgia, Atlanta Division, from 2001

   to 2002. Since that time, I have been engaged in the private practice of

   law in the State of Georgia and have had primarily a complex civil

   litigation practice, including consumer class actions, representing both

   plaintiffs and defendants in state and federal courts in the metro-Atlanta

   area.

5. In addition to my law practice, I serve as a Georgia State Senator and

   am currently the Chairwoman of the Senate Special Judiciary

   Committee. I also serve on the Senate’s Appropriations Committee and

   Judiciary Appropriations Subcommittee. I am a member of the Board

   of Governors for the State Bar of Georgia and representing the Atlanta-

   area since 2015. I am also a Master with the Joseph Henry Lumpkin

   American Inn of Court.

6. I serve as class counsel for Plaintiff with Co-counsel Ronald Daniels

   and Clifford Carlson (“class counsel”).

7. Class counsel has extensive experience in the two areas of expertise at

   play in this case: consumer debt cases and class actions. Class counsel

   and their respective firms have been recognized for the quality of their
   work in various industry publications based on client and peer reviews,

   on a state and national basis.

8. The undersigned has served as class counsel on at least 20 state and

   federal class actions. Indeed, my reported cases include two that were

   consumer class actions filed against payday lenders. USA Payday Cash

   Advance Center #1, Inc. v. Evans, 281 Ga.App. 847 (2006) and Georgia

   Cash America, Inc. v. Strong, 286 Ga.App. 405 (2007).

9. My experience in the area of consumer class actions has even

   qualified me to serve as an expert in the area of consumer class

   actions.


   SUBMITTED on the 25th day of September, 2019.

                                    /s/Jennifer Auer Jordan
                                    Jennifer Auer Jordan
                                    Ga. Bar No. 027857
